UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
JUDICIAL WATCH, INC.,                     )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )            Civil Action No. 13-0949 (ESH)
                                          )
UNITED STATES                             )
DEPARTMENT OF JUSTICE,                    )
                                          )
      Defendant.                          )
_________________________________________ )


                                         ORDER

      For the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that defendant’s motion for summary judgment [ECF No. 10] is GRANTED, and

plaintiff’s cross-motion motion for partial summary judgment [ECF No. 12] is DENIED. The

above-captioned case is DISMISSED WITH PREJUDICE.



                                                             /s/
                                                ELLEN SEGAL HUVELLE
                                                United States District Judge

DATE: May 12, 2014